DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Claims 1-35 are pending in the application.

Claim Rejections - 35 USC § 103
3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5. Claims 19-35 are rejected under 35 U.S.C. 103 as being unpatentable over Elshahawi (Proc. Nat. Acad. Sci., cited on applicant’s form 1449).
Elshahawi discloses antibacterial activity of tartrolon D and tartrolon E (see tables1 and 2 on pages E296 and E297). Elshahawi meets all the limitations of instant claims except It is of note that apicomplexan parasite mentioned in these claims is irrelevant since claims are not directed to method of treating apicomplexan parasite infection but are directed to pharmaceutical composition and a food supplement comprising tatrolon D and/or E.
Allowable Subject Matter
6. The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-18 are allowed since the instant method of treating apicomplexan parasite infection by tartrolon D and/or E is neither disclosed nor obvious over the prior art. In the prior art, Elshahawi (Proc. Nat. Acad. Sci., cited on applicant’s form 1449) discloses antibacterial activity of tartrolon D and tartrolon E (see tables1 and 2 on pages E296 and E297). However, there is no teaching, suggestion or motivation in this reference for treating apicomplexan parasite infection with either tartrolon D or tartrolon E.


7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                     /CHARANJIT AULAKH/                                     Primary Examiner, Art Unit 1625